Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to RCE on 11/22/2021. Claims 1-20 were pending. Claims 5, 12 ae now cancelled, and claims 1-4, 6-11, 13-15 are allowed.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Derek M. Kim (Registration Number 76,635) on 12/14//2021.

The Application has been amended as follows:
Amendments to the Claims
1. (Currently Amended): A method for receiving content at an electronic device, the method comprising:
receiving content including at least one object from a web server;
in response to an object being selected from the at least one object, acquiring device information indicating at least one first device related the object and device control information including a first command for operating the at least one first device based on the content received from the web server; and
transmitting the first command to the at least one first device, 
wherein the method further comprises:
discovering devices electrically connected to the electronic device;
when the at least one first device is not included in the discovered devices, selecting a second device from the discovered devices capable of replacing the at least one first device based on the device information;
converting the first command into a second command capable of being applied to the second device; and
transmitting the second command to the second device. 

5. (Canceled) 

8. (Currently Amended): An electronic device for receiving content, comprising:
a communication interface; and
a processor configured to control to:
receive content including at least one object from a web server;
in response to an object being selected from the at least one object, acquire device information indicating at least one first device related to the object and device control information including a first command for operating the at least one first device based on the content received from the web server, and 
,
wherein the processor is further configured to:
discover devices connected to the electronic device,
when the at least one first device is not included in the discovered devices, select a second device from the discovered devices capable of replacing the at least one first device based on the device information,
convert the first command into a second command capable of being applied to the second device, and
control the communication interface to transmit the second command to the second device.

12. (Canceled) 

15. (Currently Amended): A non-transitory computer-readable storage medium storing commands, in which the commands are set, when executed by at least one processor, to cause the at least one processor to perform at least one operation,
wherein the at least one operation includes operations of: 
receiving content including at least one object from a web server;
in response to an object being selected from the at least one object, acquiring device information indicating at least one first device related to the object and device control information including a first command for operating the at least one first device based on the content received from the web server; and
transmitting the first command to the at least one first device; 
discovering devices electrically connected to the electronic device;
when the at least one first device is not included in the discovered devices, selecting a second device from the discovered devices capable of replacing the at least one first device based on the device information;
converting the first command into a second command capable of being applied to the second device; and 
transmitting the second command to the second device.

REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“discovering devices electrically connected to the electronic device;
when the at least one first device is not included in the discovered devices, selecting a second device from the discovered devices capable of replacing the at least one first device based on the device information;
converting the first command into a second command capable of being applied to the second device; and
transmitting the second command to the second device.”
as stated claims 1, 8, and 15. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-4, 6-11, 13-15 indicated claims 11-4, 6-11, 13-15 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim, US 2008/0120408 A1; Web page providing system for personal computer, has universal plug and play devices forming network, where one of devices includes web browser with control point to control devices and to display web page; FIGs.1, 6, 15-17.
Berkoff, US 2013/0080646 A1; Method for operating user agent on e.g. TV, involves receiving input command events from device through out-of-band connection, and 
Na et al., US 2013/0198638 A1, Method for operating e.g. mobile phone in wired/wireless contents sharing network i.e. communication interface, involves determining current state in sharing process, and displaying icon indicating current state among predefined icons; FIG.7B.
Kim et al., US 2013/0005250 A1, Method for operating near field communication (NFC)-enabled electronic device, involves transmitting remote control signal to external devices based on device information and user information received from mobile terminal; FIGs.8-9.
Glover et al., US 2016/0188733 A1, Deep linking system used for user device such as smartphone, has recommendation engine with processing system to generate and transmit recommendation results to remote device based on states indicated by selected state identifiers, FIGs.1A-1B.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446